Citation Nr: 1720098	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO. 10-41 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and B27 positive sacroiliitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was remanded in July 2016 and has now been returned to the Board for further adjudication.


FINDING OF FACT

The Veteran's low back disability, to include degenerative disc disease and B27 positive sacroiliitis, is not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include degenerative disc disease and B27 positive sacroiliitis, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in July 2016, the Board remanded the low back disability service connection issue to the AOJ for additional development. The Board received a VA addendum opinion in December 2016. Under the circumstances, the Board finds that there has been substantial compliance with its remand directives. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

III. Low Back Pain

In a September 2009 VA exam, the Veteran reported that his low back pain started during boot camp and that he did not seek medical attention, because the pain resolved on its own. The Veteran reported that he did later go to sick call. During the 2009 exam, the Veteran denied that an injury occurred. The Veteran also told the VA examiner that he did not have back pain until he hurt his back from cutting and lifting wood in 2007, and since that time had experienced constant back pain. See VBMS entry "Medical Treatment Record - Government Facility" (with "St. Cloud 9/21/2009 to 06/17/2016" in Subject column), received 8/11/2006, at pg. 617.

In a September 2015 VA exam, the Veteran reported that he first injured his back in 2003 when he was carrying another soldier and fell. The Veteran also reported another incident where he was standing on a support beam of a tank, when the beam slipped while he was standing on it. The Veteran said that he used to have back pain "on and off" while in the military but that he did not go to sick call very often because of essentially pride.

In a VA medical opinion provided in December 2016, the VA examiner stated that the Veteran is currently diagnosed with degenerative disc disease, status-post L4-L5 microdiscectomy, which the examiner described as an acquired condition and was originally diagnosed 2010. She also stated the Veteran was diagnosed with "B27 positive sacroiliitis, probably ankylosing spondylitis", which she stated was an autoimmune/autoinflammatory back condition that is associated with inheritance of the HLA-B27 antigen. The examiner opined that the Veteran's back condition is not a congenital defect, but also stated that the autoimmune/autoinflammatory back condition was associated with inheritance of the HLA-B27 antigen, and less likely as not incurred any superimposed disease or injury during the Veteran's active duty. The examiner's rationale was that sacroiliitis was first documented for the Veteran in 2009, almost four years after separation from service. The examiner stated that the medical documentation does not support an ongoing back issue while on active duty. The examiner stated that back pain was not a diagnosis. The examiner opined that the medical documentation from active duty suggested a non-organic origin of the back pain.

There is also evidence that the Veteran sustained an injury to his low back prior to service. A November 2002 record from the Tricounty Hospital shows that the Veteran complained of mid back and low back pain. Private medical records from the same time show the Veteran's back was injured when he fell off of a truck.

The Veteran's DD 2807 enlistment form from February 21, 2003 indicates "acute back problems." On February 24, 2003, on the Report of Medical History, when asked about "recurrent back pain", the Veteran marked "Yes." On March 18, 2003, on DA Form 4700, the Veteran again reported "mid lower back pain."

The Veteran's service began in May 2003.

While the Veteran was assessed to have back pain in a June 2003 service treatment record (STR), in October 2003 the Veteran specifically stated he was not in any pain, and did not indicate back pain as one of his symptoms. In a September 2004 service record the Veteran was again asked about any symptoms or pain, and denied experiencing any pain, and did not mention any back pain. The Veteran did admit to knee pain and related symptoms. 

On the Veteran's DD Form 2697, Report of Medical Assessment, dated June 13, 2005, there is no mention of any back condition. The form asks "Have you suffered from any injury or illness while on active duty for which you did not seek medical care?" to which the Veteran indicated "Yes" and further specified "got battery acid in right eye." Another question on the form asked "Do you have any other questions or concerns about your health?" to which the Veteran responded "No."

On the Veteran's DD Form 2807, Report of Medical History, also dated June 13, 2005, the Veteran specifically denied having recurrent back pain or any back problem. On the Veteran's separation exam, DD Form 2697, dated July 20, 2005, the Health Care provider commented "No medical conditions are reported, no mention of back condition."

The Veteran worked construction after his military service with documentation of injury during that time. After service, an October 2009 note from a private medical facility indicates the Veteran recently injured his back while performing construction work. The same note states that such an injury during this type of work occurred on more than one occasion.

Private medical records from December 2014 confirm a diagnosis of sacroiliitis and mention that in 2010, the Veteran underwent an L4-5 microdiscectomy.

The December 2016 VA examiner stated that in his medical opinion the Veteran's claimed back condition was less likely as not due to or a result of his active duty, because the diagnosis of B27 positive sacroiliitis was an autoimmune/autoinflammatory back condition that was associated with inheritance of the HLA-B27 antigen. The examiner reasoned that the first recorded manifestation of this disease was in 2009, which was almost four years after service.

In correspondence from the Veteran received on March 28, 2017, he disagreed with the examiner's statement regarding the first manifestation and stated that this diagnosis first occurred in 2014. However, a record from the St. Cloud VA Health Care System (HCS), dated September 21, 2009, showed that the examiner recommended further assessment for possible sacroiliitis. See VBMS Entry "CAPRI" (with "pp 289 to 324" in Subject column), received 6/24/2016, at p. 29.

The December 2016 VA examiner also stated that the Veteran's degenerative disc disease, status-post L4-L5 microdiscectomy, was an acquired condition and was diagnosed in 2010, almost five years after service. The examiner also reasoned that the Veteran had a back injury which predated his active duty in 2002, although the examiner noted that x-rays taken at that time were . Medical records from 2002 indicate that the Veteran never completed his treatment course due to not showing up for follow-up appointments for his back condition, which occurred prior to his active duty. According to medical records, the Veteran indicated the goals for treatment of his back pain were not met. The examiner noted the Veteran had no diagnosis regarding his back pain while on active duty and STR's indicate the episodes documented resolved without residual issues. The examiner reiterated that back pain alone is not a diagnosis. The VA examiner noted that there was no documentation of back pain in the STR's after September 27, 2004, and in all medical documentation after that date the Veteran clearly indicated there was no ongoing back condition.

A private medical record from March 2010 discusses that the origin of the Veteran's back pain was in service. However, the provider from the March 2010 private treatment record did not have STRs available to review to accurately state whether or not the back disability had its onset in the military, and instead relied upon lay statements from the Veteran, which failed to provide background information regarding the injury he sustained prior to service and that after service, he did not experience back problems until 2007. As such, the Board affords this opinion less probative weight.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his low back disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, low back disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's low back disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board notes that the Veteran has indicated that he first injured his back in 2003, when he was carrying another soldier and fell, and did not report his back symptoms for fear of developing a negative reputation. In another instance, the Veteran indicated that there was no injury and that back pain did not start until the Veteran began cutting and lifting wood. In different reports the Veteran has characterized the back pain as both "on and off" and "constant." In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza, 7 Vet. App. 498. In the instant case, the Board finds the Veteran's statements lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest. In this regard, the Veteran has alleged that he has suffered from a back injury during service and has generally alleged suffering from back symptoms continuously since service. However, as mentioned above, on multiple occasions in service, the Veteran denied any back symptoms or pain, while admitting to other medical issues. In the June 2005 Report of Medical Examination, he checked "No" to recurrent back pain.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current low back disability was due to an in-service injury are inconsistent with the other evidence and, therefore, are not credible. Consequently, the Board assigns no probative weight to such statements.

The Veteran first filed a compensation and pension request in 2009, despite contending that his pain began in service and increased in severity after leaving service. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Although the Veteran contends he did not apply for benefits because he was without insurance and unemployed for some time, these factors would make it more beneficial for the Veteran to apply for VA benefits, which are not contingent on employment or insurance status.

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records, his separation examination, private medical records, the delay in filing claims, the September 2015 VA Exam and the December 2016 VA medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, private medical records and lay statement there is no evidence of an in service occurrence of a low back injury in the Veteran's records to satisfy evidence of a direct service connection for a low back disability. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a low back disability, as the record weighs against continuity of symptoms since service. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease and B27 positive sacroiliitis, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


